Title: From Thomas Jefferson to John Pickering, 27 October 1825
From: Jefferson, Thomas
To: Pickering, John


                        Dear Sir
                        
                            Monticello
                            Oct. 27. 25.
                        
                    I have to thank you for your favor of the 10th inst. and the two pamphlets accompanying it on the subject of Greek grammars. I confess I should have been of an opinion very different from that which excluded it from a place in the Review. the subject is interesting, is learnedly treated, and I think worth pursuing until a general accord shall be produced. for I concur with you in believing that small shades of difference in grammars, are of minor importance, while shifting  a student from one school to another, as necessity often obliges us to do, it would be of great importance that he should find the same grammar wherever he went, and save the time of learning a new one. I should differ from you perhaps however in chusing between the two systems antient and modern; because the latter has certainly simplified advantageously the scheme of grammar, and is now the one generally used and established, in this state at least. to revert to the Gloster or Westminster grammars would be innovation here. Valpy, Wettenhall and Hackenberg (the best of the three I think) and the Portroyal,  are in full possession of our schools; to which are lately added Buttman and Matthiæ. among these Hackenberg might be selected as a common point of union of all our schools; and your quotation pa. 7. from Sr Wm Jones expresses exactly what of him should be committed to memory, and what left to be learnt from observation. all the others might be read as works of criticism. grammar, in fact, unconnected with it’s use in teaching us languages, is not a science of itself. it is a branch of Metaphysics, a region of fog, like that, in which we have neither star nor compass to guide us, nor a harbor of usefulness in which to expect remuneration for the time and labor of our misty pursuit of it. as to further innovations from that source, I would stop where we are, merely because we are brought so far by our predecessors, must stop somewhere, and see no advantage in proceeding further.I have seen with disgust too the arbitrary changes made in the old grammar terms. they fill the language with confusion and render us unintelligible to one another.You ask what Greek grammar our Professor adopts for his school? none. for altho’ such is the miserable state of education with us, that we have been obliged to recieve into the school of Antient languages very indifferent scholars, yet they are all such as have past thro’ the elementary books. in his own familiar use, I see Matthæi & Buttman most commonly on his table. I gave him one of your pamphlets.Confined by indisposition for the last five months to a recumbent posture I write with a difficulty and awkwardness rendering it scarcely legible, and enforcing brevity. be pleased to accept assurances of my great esteem and respect.
                        Th: Jefferson
                    P.S. we are impatient for your Dictionary